DECISION AND JUDGMENT ENTRY
This is an appeal from a judgment of the Lucas County Court of Common Pleas which granted the motion for summary judgment filed by appellees, Kathy A. Teal and Susan E. Lahnum, and joined in by appellee, Virginia Biniker. For the reasons stated herein, this court dismisses the appeal.
Appellant sets forth the following two assignments of error:
"First Assignment of Error
  The trial court erred in entering summary judgment against Chiaverini on his warehouse property clams.  September 28, 2000 Opinion and Journal Entry.
"Second Assignment of Error
  The trial court erred in entering summary judgment against Chiaverini on his non-warehouse property claims. September 28, 2000 Opinion and Judgment Entry."
This court lacks a final, appealable order because the trial court failed to address all the claims for relief set forth in the complaint; namely, the claim of conversion of the engagement ring. Civ.R. 54(B) states that the court may enter final judgment as to one or more but fewer than all of the claims of the parties only upon a determination that there is no just reason for delay. A failure to include the no just reason for delay language in cases where the court does not adjudicate all of the claims prevents a final appealable order under R.C. 2505.02.Chef Italiano Corp. v. Kent State Univ. (1989), 44 Ohio St.3d 86, syllabus ("An order of a court is a final, appealable order only if the requirements of both Civ.R. 54(B), if applicable, and R.C. 2505.02 are met."). Because the trial court did not determine the claim of conversion of the engagement ring or include language determining that there was no just reason for delay, this court finds there is no final, appealable order and we lack jurisdiction to hear the appeal.
Accordingly, this appeal is ordered dismissed. Appellant is ordered to pay the costs of this appeal.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
  ________________________ Peter M. Handwork, JUDGE
Richard W. Knepper, J. and Mark L. Pietrykowski, P.J. CONCUR.